DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 10-13, 15-16 and 18-19 are pending:
		Claims 1-9, 14 and 17 are canceled.
		Claims 10-13, 15-16 and 18-19 are rejected. 
Response to Amendments
Amendments filed 04/18/2022 have been entered. Amendments to the claims do not overcome rejections previously set forth in non-final Office Action mailed 12/17/2021.
Response to Arguments
Arguments filed 04/18/2022 have been entered. Arguments were fully considered.
On page 6 of Applicant’s arguments, Applicant argues that:

Relating to controlling the aerator to maintain the ratio of DO/TAN below a threshold, the Examiner cites only page 21 of Yuan which states: "During aerated periods, air was provided intermittently using an on/off control system to keep the DO level between 1.5 and 2mg/L". The Examiner suggests that since the DO is controlled, the ratio of DO/TAN will be controlled as well. The applicant strongly disagrees. While admittedly the ratio of DO/TAN will change when DO is controlled with an aerator, changing the ratio of DO/TAN as a result of controlling DO as per Yuan will have notably different results from maintaining the ratio DO/TAN below a prescribed threshold according to the present invention. For instance, in the current invention, when the total ammonium concentration falls but the dissolved oxygen remains constant, the ratio of DO/TAN can increase above the threshold so that action is taken to activate the aerator to maintain the ratio of DO/TAN below the threshold as currently claimed. In contrast to the present invention, in the prior art according to Yuan no action would be taken in the instance of the dissolved oxygen remaining constant as aeration is only controlled to keep the dissolved oxygen level between upper and lower limits. 

The additional cited references by Dai and Wang also fail to disclose operation of an aerator to maintain the ratio of DO/TAN above a prescribed threshold.

	This argument is not persuasive because the combination of Reino and Yuan teaches the claimed invention of controlling DO/TAN ratio. Specifically, Reino teaches applying a ratio of DO/TAN (Reino, see §3.1) which is a setpoint/threshold; Reino also teaches controlling DO and TAN parameters using a control scheme comprising TAN control (Reino, see Fig. 1). Yuan is relied upon to teach that the step of intermittently aerating (Yuan, see pg. 4) which will have an effect on the ratio of DO/TAN by DO control. Therefore, the combination of TAN control of Reino and DO control of Yuan will result in controlling the ratio of DO/TAN. Applicant argues that “the prior art according to Yuan no action would be taken in the instance of the dissolved oxygen remaining constant as aeration is only controlled to keep the dissolved oxygen level between upper and lower limits” which only addresses Yuan and not the combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore the rejection of Reino and Yuan is maintained. 
On page 7 of Applicant’s arguments, Applicant argues that:

It is evident therefore that Wang and the present invention relate to entirely different processes so that the person of skill in the art would avoid implementing features of Wang in a partial nitritation process according to the present invention. Any benefits achieved by Wang cannot have any predicted utility within a process to control partial nitritation according to the present invention. Accordingly, it cannot be obvious to modify Reino, Yuan and Dai in a process to effect partial nitritation, in view of an entirely different pretreatment of sludge with different stated goals according to Wang.

	This argument is not persuasive because Wang is related to the claimed invention and related to Reino, Yuan and Dai since Wang teaches a method/process for treating sludge or wastewater (Wang, see Entire Abstract) therefore benefits identified in Wang would have been obvious to one skilled in the art to further treat sludge or wastewater. Furthermore, Reino discloses performing partial nitration of wastewaters (see title and Entire Abstract); Yuan discloses a wastewater treatment system (see title and Entire Abstract); Dai teaches a method for treating high-ammonia nitrogen pharmaceutical wastewater (see title and Entire Abstract) and the claimed invention is a method of treating wastewater (see claim 10). Therefore the combination of Reino, Yuan, Dai and Wang is proper. 
On page 8 of Applicant’s arguments, Applicant argues that:

It is evident from the above paragraph that Wang only describes controlling the pH level, that is a pH adjustment based on a pH setpoint so that the pH is maintained at a desired level. In contrast to the prior art by Wang, in the present invention the free ammonia level is the setpoint, NOT the pH level. According to the present invention, if the free ammonia level is not reached, the system will dose more alkaline agent to increase pH and free ammonia regardless of the pH level because the pH level is not maintained within any prescribed limits as it is in Wang. 

According to Wang, if the free ammonia level were to fall while pH remains constant, no action would be taken as only a control of pH is suggested. In contrast, in the present invention according to claim 10, when the free ammonia falls an alkaline control solution is added until the level of free ammonia increases above the free ammonia thresholds regardless of what the pH level is. It is clear to persons of ordinary skill in the art that these are entirely different control processes.

	This argument is not persuasive because Wang teaches controlling free ammonia (FA); specifically the goal of Wang is provide a FA concentration in a specified range (Wang, see ¶27 and claim 20) during the treatment process; the FA concentration is controlled in order to obtain the desired free ammonia concentration (Wang, see ¶33) between upper and lower limits; and FA at specific concentrations is effective in improving anaerobic methane production and improves biochemical methane potential (Wang, see ¶101) therefore Wang teaches controlling free ammonia (FA) as required by claim 10. Thus the rejection of Wang is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reino (NPL document – attached) in view of Yuan (WO 2008/046139) in view of Dai (CN 105540851, Espacenet translation) and further in view of Wang (WO 2018/176096). 
	Regarding claim 10, Reino teaches a method of treating wastewater (“partial nitritation for…wastewater”) (see Entire Abstract) comprising: providing a biological reactor (“bioreactor”) (see Abstract, lines 1-5) for receiving wastewater therein; using an aerator (“compressed air” as shown in Fig. 1; see §2.1) to intermittently aerate the wastewater in the reactor; using a plurality of condition sensors to generate condition signals from which a plurality of wastewater characteristics can be derived including a pH level (see “pH” in Fig. 1), a dissolved oxygen level (see DO in Fig. 1), , and a temperature (see temperature control in Fig. 1) of the wastewater in the reactor; providing a controller (see computer in Fig. 1) including a prescribed second threshold stored on the controller,  and the prescribed second threshold comprising a ratio of dissolved oxygen to a total ammonium concentration threshold (“partial nitritation was maintained…by applying a ratio of DO/TAN concentrations”) (Reino, see §3.1); using the controller to calculate a ratio of dissolved oxygen to a total ammonium concentration (“a ratio of DO/TAN concentrations”) (see §3.1) based upon the wastewater characteristics derived from the condition sensors;  and using the controller to dispense a controlled dosage of an alkaline control solution into the reactor (“dosing a N2CO3” and “automatically controlled at 8.0±0.1”) (see §2.1) in response to the wastewater characteristic being below the prescribed primary threshold being below the prescribed primary threshold to effect partial nitritation of the wastewater in the reactor (“the effect of pH on nitritation rates is known” and “the reactor performing…stable partial nitritation”) (see §2.1 & §3.1) 
	Reino does not teach:	
	(1) using the controller to control the aerator so as to maintain the ratio of dissolved oxygen to a total ammonium concentration below the prescribed second threshold; 
	(2) an ammonium level;
	(3) using the controller to calculate a level of free ammonia based upon the wastewater characteristics derived from the condition sensors; and
	(4) a prescribed primary threshold, the prescribed primary threshold comprising a free ammonium level threshold;
	(5) dosing an alkaline solution in response to calculated level of free ammonia being below a prescribed threshold.
	In a related filed of endeavor, Yuan teaches a wastewater treatment (see Entire Abstract) comprising a step wherein aerator (Fig. 1, aerator device 150; see pg. 11) intermittently aerate the wastewater in the reactor (“air was provided intermittently”) (see pg. 21).
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the aerator in the method of Reino by using said aerator intermittently aerate the wastewater in the reactor as taught by Yuan because providing air intermittently keeps DO level between 1.5-2 mg/L which is desirable range in Reino (Yuan, see pg. 21; Reino, “0.5-2.5 mg/L”, §2.1). Since DO is controlled, the ratio of DO/TAN will be controlled as well.
	The combination of references does not teach (2)-(5).
	In a related field of endeavor, Dai teaches a method for treating high-ammonia nitrogen wastewater (see Entire Abstract) comprising: measuring ammonium level (“real-time monitoring of the real-time NH4+ -N) (see ¶13); using the controller to calculate a level of free ammonia based upon the wastewater characteristics derived from the condition sensors (“calculate the instant free ammonia concentration”) (see ¶14); and using the controller to control the dispensing of the controlled dosage of the alkaline control solution (“add acid or alkali…through the acid-base dosing tank”) (see ¶48); a prescribed primary threshold, the prescribed primary threshold comprising a free ammonium level threshold (“the free ammonia is controlled to always be below the inhibition threshold”) (see ¶49).  
	It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the method of Reino by measuring ammonium level and calculating free ammonia as taught Dai because wastewaters contain ammonium salt and free ammonia (Reino, see “N-NH4 + N-NH3”, see §2.1; Dai, see ¶6) and one of ordinary skill in the art would have been motivated to obtain known quality data by measuring ammonium level and calculating free ammonia. 
	The combination of references does not teach (5). 
	In a related field of endeavor, Wang teaches a process for treatment of sludge comprising the step of dosing an alkaline solution in response to calculated level of free ammonia being below a prescribed threshold (a higher pH used to obtain the desired free ammonia and a lower pH is used to obtain the desirable free ammonia therefore suggesting higher and lower limits for free ammonia) (see ¶33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Reino by dosing alkaline to increase free ammonia above a lower limit as taught by Wang because said step provides the benefit of obtaining the desired free ammonia concentration (Wang, see ¶33).
	Regarding claim 13, Reino, Yuan, Dai and Wang teach the method according to claim 10, including ceasing dispensing of the alkaline control solution into the reactor in response to the pH level exceeding a pH threshold (“pH was monitored and controlled…using an ON/OFF control system”) (Reino, see §2.3).  
	Regarding claim 15, Reino, Yuan, Dai and Wang teach the method according to claim 10.
	While the combination of references does not teach adjusting the prescribed primary threshold stored on the controller dependent upon the measured wastewater characteristics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Reino (as modified by Yuan and Dai) by adjusting the prescribed primary threshold stored on the controller dependent upon the measured wastewater characteristics because said prescribed primary threshold dependent upon measured wastewater characteristics is an operator-adjusted set point (Yuan, see pgs. 33, 35 & 44) and one of ordinary skill in the art would have been motivated to optimize the controls by adjusting set-points.
	Regarding claim 16, Reino, Yuan, Dai and Wang teach the method according to claim 15.
	While the combination of references does not teach adjusting the prescribed primary threshold dependent upon the temperature of the wastewater, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Reino (as modified by Yuan and Dai) by adjusting the prescribed primary threshold dependent upon the temperature of the wastewater because said prescribed primary threshold dependent upon temperature is an operator-adjusted set point (Yuan, see pgs. 33, 35 & 44) and one of ordinary skill in the art would have been motivated to optimize the controls by adjusting set-points.  
	Regarding claim 18, Reino, Yuan, Dai and Wang teach the method according to claim 10.
	While the combination of references does not teach adjusting the prescribed second threshold dependent upon the measured wastewater characteristics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Reino by adjusting the prescribed second threshold dependent upon the measured wastewater characteristics because said prescribed second threshold dependent upon the measured wastewater characteristics is an operator-adjusted set point (Yuan, see pgs. 33, 35 & 44) and one of ordinary skill in the art would have been motivated to optimize the controls by adjusting set-points.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reino (NPL document – attached) in view of Yuan (WO 2008/046139) in view of Dai (CN 105540851, Espacenet translation) in view of Wang (WO 2018/176096) and further in view of Bott (US 2016/0023932).
	Regarding claim 11, Reino, Yuan, Dai and Wang teach the method according to claim 10.
	The combination of references does not teach wherein the reactor comprises a moving bed biofilm reactor.  
	In a related field of endeavor, Bott teaches a method of treating ammonium containing water (see Entire Abstract) comprising a moving bed biofilm reactor (“moving bed biofilm reactor”) (see ¶19).  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to replace the granular airlift reactor in the method of Reino with the moving bed biofilm reactor of Bott because the simple substitution of one known granular airlift reactor means with another known moving bed biofilm reactor means will obviously result in a suitable reactor for treating wastewater. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 12, Reino, Yuan, Dai and Wang teach the method according to claim 10.
	The combination of references does not teach wherein the reactor comprises an integrated fixed film activated sludge reactor.  
	In a related field of endeavor, Bott teaches a method of treating ammonium containing water (see Entire Abstract) comprising an integrated fixed film activated sludge reactor (“integrated fixed film activated sludge”) (see Entire Abstract).  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to replace the granular airlift reactor in the method of Reino with the integrated fixed film activated sludge reactor of Bott because the simple substitution of one known granular airlift reactor means with another known integrated fixed film activated sludge reactor means will obviously result in a suitable reactor for treating wastewater. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reino (NPL document – attached) in view of Yuan (WO 2008/046139) in view of Dai (CN 105540851, Espacenet translation) and further in view of Wang (WO 2018/176096) and by evidence of Finke (US 2017/0008775).
	Regarding claim 19, Reino, Yuan, Dai and Wang teach the method according to claim 10.
	While the combination of references does not teach using the controller to generate a notification if the level of free ammonia has not increased over a prescribed time interval, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller in the method of Reino (as modified by Yuan and Dai) by using the controller to generate a notification if the level of free ammonia has not increased over a prescribed time interval because one of ordinary skill in the would have been motivated to send a message to alert a maintenance operator of the failure mode (by evidence of Finke, see ¶15; Yuan, “operator”, see pg. 33).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bott (RU 2671729) teaches a method and apparatus for nitrogen removal from waster (see Entire Abstract) comprising a dynamic control method (see pg. 6 and Fig. 11).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778